INVESTMENT COMPANY BOND Hartford Fire Insurance Company Bond No. 00 FI 0240949 10 One Hartford Plaza Hartford, CT 06155 (Herein called UNDERWRITER) DECLARATIONS Item 1. Name of Insured (herein called INSURED(S)): The Epiphany Faith and Family Values 100 Fund Principal Address:306 West 7th, Suite 616 Fort Worth, TX 76102 Item 2. Bond Period: from 12:01 a.m. on January 5, 2010 to 12:01 a.m. on January 5, 2011 Standard Time. (MONTH, DAY, YEAR) (MONTH, DAY, YEAR) Item 3. Limit of Liability$125,000 Provided however, that if specific limits, are shown below as applicable to any specified COVERAGE, such specific limits shall apply to the coverage provided by such COVERAGES and are in lieu of, and not in addition to, the above bond Limit of Liability.If “Not Covered” is inserted below beside any specified COVERAGE, the coverage provided by such COVERAGE is deleted from this bond. COVERAGES Limit of Liability Deductible I. Employee $ 125,000 $ 0 II. Premises $ 125,000 $ 5,000 III. Transit $ 125,000 $ 5,000 IV. Forgery or Alteration $ 125,000 $ 5,000 V. Securities $ 125,000 $ 5,000 VI. Counterfeit Currency $ 125,000 $ 5,000 VII. Computer Systems Fraudulent Entry $ 125,000 $ 5,000 VIII. Voice Initiated Transaction $ 125,000 $ 5,000 IX. Telefacsimile Transfer Fraud $ 125,000 $ 5,000 X. Uncollectible Items of Deposit $25,000 $ 5,000 XI. Audit Expense $25,000 $ 1,000 XII. Stop Payment $25,000 $ 1,000 XIII. Unauthorized Signatures $25,000 $ 1,000 Optional Coverages: Extortion - Persons $ $5,000 No Deductible shall apply to any loss under COVERAGE I. sustained by any “Investment Company”. Item 4. The Coverages provided by this Bond are also subject to the terms of the following riders issued herewith: F6050-0; F6018-0; F6002; RN00U001; HG00H009000; F-6019 Item 5. The INSURED by the acceptance of this bond gives notice to the UNDERWRITER terminating or canceling prior bond(s) or policy(ies) No.(s) FI 0240949 09such termination or cancellation to be effective as of the time this bond becomes effective. This bond will not be valid unless countersigned by our duly authorized representative. Countersigned by Signed, this 5st, January, 2010 Stefanie Schoenwolf, Authorized Representative Form F-6000-0 Page 1 of 12 INVESTMENT COMPANY BOND The UNDERWRITER, in consideration of the payment of premium, and in reliance upon all statements made and information furnished to the UNDERWRITER by the INSURED in applying for this bond, and subject to the DECLARATIONS, COVERAGES, GENERAL CONDITIONS, DEFINITIONS AND LIMITATIONS and other terms hereof, agrees to indemnify the INSURED for: COVERAGES I. EMPLOYEE Loss to the INSURED directly resulting from “Larceny or Embezzlement” committed by any “Employee”, acting alone or in collusion with others. II. PREMISES A. PROPERTY Loss of “Property” directly resulting from robbery, burglary, larceny (common-law or statutory), mysterious disappearance, damage, destruction or removal from the possession, custody or control of the INSURED, while such “Property” is in the custody of or deposited within any office or premise. B. OFFICE EQUIPMENT Loss of, or damage to furnishings, fixtures, supplies, equipment, safes or vaults within any of the INSURED’S offices directly resulting from robbery, burglary or larceny (common law or statutory) of such offices, or attempt thereat.Loss resulting from damage to any office directly resulting from robbery, burglary or larceny (common law or statutory) of such office, or attempts thereat is also covered, provided that the INSURED is the owner of such offices, furnishings, fixtures, supplies, equipment, safes or vaults or is legally liable for such loss or damage always excepting, however,loss or damage through fire and all loss to electronic data processing equipment. III. TRANSIT Loss of “Property” directly resulting from robbery or larceny (common law or statutory), mysterious disappearance, damage to or destruction while the “Property” is in transit to any location: a. in an armored motor vehicle, including loading and unloading thereof, b. in the custody of a natural person acting as a messenger of the INSURED, or c. in the custody of a “Transportation Company” while being transported in a conveyance which is not an armored motor vehicle provided, except, that covered “Property” transported in this manner is limited to the following: 1. written records, 2. securities issued in registered form or negotiable instruments not payable to bearer, which are not endorsed or are restrictively endorsed. Coverage under this Transit Coverage begins upon the receipt of such “Property” by the natural person acting as a messenger or as a representative of an armored motor vehicle company or as a messenger or as a representative of the “Transportation Company” and ends upon delivery to the premises of the addressee or to any representative of the addressee. IV. FORGERY OR ALTERATION Loss to the INSURED directly resulting from: a. “Forgery” or fraudulent material alteration of any bills of exchange, checks, drafts, acceptances, certificates of deposits, promissory notes, money orders, orders upon public treasuries, letters of credit or receipts for the withdrawal of “Property”, or b. transferring, delivering or paying any funds or other “Property”, or establishing any credit or giving any value in good faith, and in the ordinary course of business on written instructions or applications directed to the INSURED authorizing or acknowledging the transfer, payment, delivery or receipt of funds or other “Property”, which instructions or applications purport to bear the handwritten signature of:(1) any “Customer” of the INSURED, or (2) any shareholder or subscriber to shares of an “Investment Company”, or (3) any banking institution, stockbroker or “Employee” but which instructions or applications either bear a “Forgery” or a fraudulent material alteration without the knowledge and consent of such “Customer”, shareholder, subscriber to shares, banking institution, stockbroker, or “Employee.” There is no coverage under this Forgery Or Alteration Coverage IV for any loss covered under Coverage V. OR IX. of this bond, whether or not Coverages V. or IX. are provided by this bond. A mechanically reproduced facsimile signature is deemed to be the same as a handwritten signature. Form F-6000-0 Page2 of 12 INVESTMENT COMPANY BOND V. SECURITIES Loss directly resulting from the INSURED, in good faith and in the ordinary course of business, whether for its own account or for the account of others having: a. acquired, accepted or received, sold, delivered, given value, extended credit, or assumed liability upon any original “Securities, documents or other written instruments” which: 1. bear a “Forgery” or fraudulent material alteration, 2. have been lost or stolen, or 3. are “Counterfeit”, or b. guaranteed in writing or witnessed signatures upon transfers, assignments, bills of sale, powers of attorney, guarantees, endorsements or other obligations in connection with any “Securities, documents or other written instruments” which pass or purport to pass title to them. Actual and continued physical possession of such “Securities, documents or other written instruments” by an “Employee”, “Custodian”, or a Federal or State chartered deposit institution is a condition precedent to the INSURED having relied on such items and release or return of such items will be deemed to be an acknowledgement by the INSURED of not having relied on such items. A mechanically reproduced facsimile signature is deemed to be the same as a handwritten signature. VI. COUNTERFEIT CURRENCY Loss directly resulting from the receipt by the INSURED, in good faith and in the ordinary course of business, of “Counterfeit” money orders, currencies or coin of any country. VII. COMPUTER SYSTEMS FRAUDULENT ENTRY Loss to the INSURED directly resulting from fraudulent entry of data into or the change of data elements or programs within the INSURED’S proprietary “Computer System” or a “Computer System” operated or used by the INSURED and stated in the application, if the fraudulent entry or change results in: a. “Property” being transferred, paid or delivered, b. an account of the INSURED, or of its “Customer”, being added, deleted, debited, or credited, or c. an unauthorized account or a fictitious account being debited or credited. VIII. VOICE INITIATED TRANSACTION Loss to the INSURED directly resulting from a “Voice Initiated Transaction” directed to the INSURED and authorizing the transfer of dividends or redemption proceeds of “Investment Company” shares from a “Customer’s" account, provided such “Voice
